UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-1823



TERRELL H. DYCHES, JR.,

                                              Plaintiff - Appellant,

          versus


SPENCER ABRAHAM, Secretary of the Department
of Energy,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Aiken. Patrick Michael Duffy, District Judge.
(CA-01-3818-1-23)


Submitted:   January 28, 2004          Decided:     February 13, 2004


Before WILLIAMS, MICHAEL, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Terrell H. Dyches, Jr., Appellant Pro Se. Terri Hearn Bailey,
OFFICE OF THE UNITED STATES ATTORNEY, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Terrell H. Dyches, Jr., appeals the district court’s

order awarding summary judgment to Defendant in his employment

discrimination action.         We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.          See Dyches v. Abraham, No. CA-01-3818-1-23

(D.S.C. May 30, 2003).        We dispense with oral argument because the

facts   and    legal   contentions    are     adequately   presented    in   the

materials     before   the    court   and     argument   would   not   aid   the

decisional process.



                                                                       AFFIRMED




                                      - 2 -